DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagibashi (JP 2003246023A) in view of Kadowaki et al. (US 2013/0177721). .
 	Regarding claim 16, Yanagibashi, as modified, discloses all that is claimed, as in claim 1 above, including that the process is for printing inks (paragraph 45), but is silent as to what kind of printing process can be used, leaving the choice up to one having ordinary skill in the art.  Examiner asserts that offset printing (using an offset plate) was one of many printing techniques that one having ordinary skill in the art could have envisaged from the broad disclosure of Yanagibashi, and would therefore have been motivated to use an offset printing process using an offset printing plate in order to achieve a satisfactory printed product. 	
Claims 2-4, 6, 8-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagibashi and Kadowaki et al., further in view of Miyaji et al. (JPH10287787A) 	Regarding claim 2, Yanagibashi discloses “a method for producing a printed matter (paragraph 48) by printing ink on a film (paragraph 48), comprising using a film having a 
	Regarding claim 21, Yanagibashi, as modified, discloses all that is claimed, as in claim 2 above, including that the process is for printing inks (paragraph 45), but is silent as to what kind of printing process can be used, leaving the choice up to one having ordinary skill in the art.  Examiner asserts that offset printing (using an offset plate) was one of many printing techniques that one having ordinary skill in the art could have envisaged from the broad disclosure of Yanagibashi, and would therefore have been motivated to use an offset printing process using .	
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagibashi, Kadowaki et al., Miyaji et al., and further in view of Sloan (US 2017/0015851). 	Regarding claims 11 and 12, Yanagibashi, as modified, discloses all that is claimed, as in claims 2 and 6 above, respectively, including that the ink is UV-curable, but leaves the choice up to one having ordinary skill in the art.  Sloan discloses a UV-curable ink which is capable of being cured under low-energy conditions (abstract) and includes an acylphosphine oxide photopolymerization initiator (paragraph 17).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the initiator of Sloan in order to have an ink that is capable of being cured under low-energy conditions.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that one having ordinary skill in the art would not have expected the effects of adhesiveness between ink and a film and also ink transferability in producing a printed matter, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s argument that the reaction components of Miyaji et al. do not contain a carboxyl group are not persuasive.  Paragraph 84 clearly sets forth that the components have a carboxyl-group containing component.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853